        Case 1:19-cv-00757-JDP Document 28 Filed 06/22/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   FELIPE ROMAN HOLGUIN,                              Case No. 1:19-cv-00757-JDP

12                      Plaintiff,                      ORDER DENYING PLAINTIFF’S MOTION
                                                        FOR DISCOVERY
13          v.

14                                                      ECF No. 26
     BELL, et al.,
15
                        Defendants.
16

17

18          Plaintiff is a state prisoner proceeding without counsel in this civil rights action brought
19   under 42 U.S.C. § 1983. On May 11, 2020, plaintiff filed a motion for discovery from the court.
20   ECF No. 26. As defendants correctly point out, ECF No. 27, plaintiff should serve discovery
21   requests on defendants instead of filing them with the court. Defendants have indicated that they
22   are prepared to respond to discovery requests. Thus, plaintiff should send such requests directly
23   to defendants’ counsel. The address is:
24
            Stacia Lynn Johns
25          Jeremy Duggan
26          Office the Attorney General
            1300 I Street
27          Sacramento, CA 95814

28          In the future, should the parties have any discovery disputes, they must attempt to resolve
        Case 1:19-cv-00757-JDP Document 28 Filed 06/22/20 Page 2 of 2

 1   those disputes among themselves before filing a motion with the court. See Fed. R. Civ. P.

 2   37(a)(1) (requiring the parties to meet and confer regarding discovery disputes before bringing

 3   them to the court). Failure to do so will result in denial of any discovery-related motion.

 4
     IT IS SO ORDERED.
 5

 6
     Dated:     June 22, 2020
 7                                                      UNITED STATES MAGISTRATE JUDGE
 8

 9   No. 204.
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
